Case 1:14-cr-00122-WS-N Document 117 Filed 11/16/20 Page 1 of 1                PageID #: 470




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )     Criminal Action No. 1:14-00122-WS-N
                                              )
RICHARD LEE WATTS,                            )
     Defendant.                               )

                                          ORDER

       After due and proper consideration of the issues raised, and there having been no

objections filed, the Report and Recommendation (Doc. 116) of the Magistrate Judge made

under 28 U.S.C. § 636(b)(1)(B)-(C), Federal Rule of Criminal Procedure 59(b)(1), and S.D. Ala.

GenLR 72(a)(2)(N), and dated September 30, 2020, is ADOPTED as the opinion of the Court.

       Accordingly, the Petition for Relief from Conviction or Sentence pursuant to Alabama

Rule of Criminal Procedure 32 (Doc. 111) filed by Defendant Richard Lee Watts is deemed

WITHDRAWN, and accordingly is TERMINATED as an active matter.

       DONE and ORDERED this the 16th day of November 2020.



                                                  s/WILLIAM H. STEELE
                                                  UNITED STATES DISTRICT JUDGE
